Citation Nr: 0910543	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  03-12 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, to include as secondary to exposure to asbestos.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from April 2002 and July 2006 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the veteran's claims of entitlement to service 
connection for a respiratory disorder, to include as 
secondary to exposure to asbestos, and for an acquired 
psychiatric disorder.  In June 2007, the Board remanded the 
claim for service connection for a respiratory disorder, to 
include as secondary to exposure to asbestos, for additional 
development.

The issue of entitlement to service connection for an 
acquired psychiatric disorder is REMANDED to the RO via the 
Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The veteran's respiratory disorder first manifested many 
years after his separation from service and is not related to 
his service or to any incident therein, including exposure to 
asbestos.

2.  The veteran's service records do not demonstrate that he 
was exposed to asbestos during his period of active military 
service.


CONCLUSION OF LAW

A respiratory disorder was not incurred in or aggravated by 
active military service, and is not proximately due to or the 
result of exposure to asbestos.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.316 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and to assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 and 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; and (3) of the information and 
evidence that the claimant is expected to provide.   Notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  38 C.F.R. § 3.159(b)(1) (2008); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

In the present case, notice was provided to the veteran in 
April 2001, prior to the initial AOJ decision on his claim.  
The Board finds that the content of this notice fully 
complies with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

The veteran was provided notice in March 2006 pursuant to 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), that a 
disability rating and an effective date for the award of 
benefits will be assigned if benefits are granted.  However, 
given the denial of the veteran's claim, any questions as to 
a disability rating or effective date are moot. The veteran 
has not been prejudiced by VA's failure to provide notice 
earlier on these elements of his claim.

Finally, the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He was told it was his responsibility to support 
the claim with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the veteran submitted lay evidence in connection with 
his claim, which indicates he knew of the need to provide VA 
with information and evidence to support his claim.  Thus the 
Board finds that the purposes behind VA's notice requirement 
have been satisfied, and VA has satisfied its "duty to 
notify" the appellant.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  
Clinical records are in the file for treatment from December 
1996 through December 2007.  The veteran was notified in the 
rating decision and Statement of the Case of what evidence 
the RO had obtained and considered in rendering its 
decisions.  VA is only required to make reasonable efforts to 
obtain relevant records that the veteran has adequately 
identified to VA. 38 U.S.C.A. § 5103A(b)(1) (West 2002).  VA, 
therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The appellant was 
not afforded a VA examination with respect to this claim.  
The Board, however, finds that a VA examination is not 
required in this case, as the evidence, which fails to 
suggest that the veteran's respiratory disorder is related to 
his active service, warrants the conclusion that a remand for 
an examination and/or opinion is not necessary to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4).  As the evidence 
provides no basis upon which to grant this claim, the Board 
finds no basis for a VA examination or medical opinion to be 
obtained.
Thus, the Board finds that VA has satisfied its duties to 
inform and assist the appellant at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See also Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases will be rebuttably presumed if they 
are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  The veteran's diagnosed 
respiratory disorder, however, is not a disease subject to 
presumptive service connection.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran contends that he was exposed to asbestos while 
serving in the Army.  Specifically, he contends that he was 
exposed to asbestos as a result of duties which required him 
to load and unload Navy cargo ships which were insulated with 
asbestos, and as a result of spending time in the barracks 
and buildings insulated with asbestos at Fort Benning, Fort 
Meade, and Fort Lewis.  He seeks service connection for his 
current respiratory problem as a result of this alleged 
exposure to asbestos.  

In cases involving asbestos exposure, the claim must be 
analyzed under VA administrative protocols.  Ennis v. Brown, 
4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 
428, 432 (1993).  Although there is no specific statutory or 
regulatory guidance regarding claims for residuals of 
asbestos exposure, VA has several guidelines for compensation 
claims based on asbestos exposure.  See M21-1, VBA 
Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 
MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 and 
Section H, Topic 29 (Dec. 13, 2005).

Additionally, the Board must follow development procedures 
specifically applicable to asbestos-related claims.  Ashford 
v. Brown, 10 Vet. App. 120, 124-125 (1997).  VA must 
determine whether military records demonstrate evidence of 
asbestos exposure during service, whether there was pre-
service and/or post-service occupational or other asbestos 
exposure, and whether there is a relationship between 
asbestos exposure and the claimed disease.

The veteran's service personnel records indicate that he 
served in the Army from December 1966 to December 1968 as a 
supply clerk.  His records do not demonstrate that he was 
exposed to asbestos as a part of his duties, that he served 
aboard a ship, or that he had daily duties which required him 
to load and unload Navy cargo ships insulated with asbestos.  
Neither do pre-service and/or post-service records 
demonstrate occupational or other asbestos exposure.  Even if 
the veteran was exposed to asbestos in service, however, mere 
exposure to a potentially harmful agent is insufficient for 
eligibility for VA disability benefits.  The medical evidence 
must show not only a currently diagnosed disability, but also 
a nexus, that is, a causal connection, between the current 
disability and exposure to asbestos in service.  Hickson v. 
West, 12 Vet. App. 247 (1999).  

The veteran's service medical records are negative for any 
complaints, findings, or diagnosis of respiratory problems, 
aside from chronic post-nasal drip and occasional upper 
respiratory infections.  They are also negative for 
asbestosis or any other asbestos-related disease.  Because no 
respiratory problem was found on examination at separation, 
the Board finds that there was no evidence of a chronic 
condition at separation.  38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
respiratory disorder.  38 C.F.R. § 3.303(b).  The veteran 
reported that he was treated for respiratory problems in the 
1970's.  The records associated with such treatment, however, 
have been determined to be unavailable and accordingly have 
not been associated with the claims file.  The first post-
service clinical evidence of a respiratory disorder of record 
is dated in November 2001, when the veteran underwent VA 
examination.  At that time, the veteran reported a history of 
shortness of breath and coughing, which had been diagnosed as 
bronchial asthma.  He stated that in the past he had been 
prescribed bronchodilators for symptoms that persisted until 
approximately 1990, when he was diagnosed with myasthenia 
gravis, and his thymus gland was removed.  He stated that 
after the removal of his thymus gland, his respiratory 
symptoms abated.  He denied experiencing shortness of breath 
or coughing at the present time, and stated that he was not 
currently taking any medication for a respiratory disorder.  
Pulmonary function testing revealed mild restriction.  
Reduced mid-flows suggested small airways disease.  Diffusion 
was normal.  The impression was bronchial asthma, improved.  
The next and final clinical evidence relating to a 
respiratory disorder is dated in March 2003, when the veteran 
again underwent pulmonary function testing.  At that time, 
pulmonary function tests revealed no obstruction by 
spirometry.  Lung volumes showed hyperinflation, suggesting 
some obstruction with air trapping.  Diffusion was normal.  
The remainder of the clinical records are negative for 
complaints or treatment for respiratory problems.  There is 
no evidence in the veteran's claims file indicating that any 
of his treating providers found a relationship between his 
respiratory disorder and his period of active service, 
including alleged exposure to asbestos.  

The first clinical evidence of a respiratory disorder is 
dated in November 2001, approximately 33 years after 
separation from service.  In view of the lengthy period 
without treatment, there is no evidence of a continuity of 
treatment, and this weighs heavily against the claim.  Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The 
medical evidence of record shows that the veteran has 
pulmonary obstruction with air trapping.  However, the 
medical evidence of record does not establish that the 
veteran has an asbestos-related respiratory disorder.  While 
the November 2001 VA examiner did not specifically comment as 
to the etiology of the veteran's respiratory disorder, 
because there is no evidence of exposure to asbestos in 
service, and no evidence of treatment for or complaints of 
respiratory problems during service, the Board finds that 
additional VA examination is not required in this case.  
38 C.F.R. § 3.159(c)(4) (2008); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  Additionally, the Board finds that even 
if the veteran was exposed to asbestos during military 
service, there is no medical evidence which in any way 
relates the veteran's respiratory disorder to his military 
service or to any exposure to asbestos during military 
service.  With no evidence of any current asbestos-related 
disability or respiratory disorder that is related to his 
military service, service connection for a respiratory 
disorder, to include as due to asbestos exposure, is not 
warranted.  

The veteran has attributed his pulmonary disorder to asbestos 
exposure in service.  However, as a layperson, the veteran is 
not competent to give a medical opinion on causation or 
aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124 (1998); Routen v. Brown, 10 Vet. App. 183 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is 
generally not capable of opining on matters requiring medical 
knowledge).  The Board acknowledges that the veteran is 
competent to provide evidence about what he experienced.  
Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, the 
veteran's statements may be competent to support a claim for 
service connection where the events or the presence of 
disability, or symptoms of a disability are subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006). 
However, a respiratory disorder or a disorder of the lungs, 
as contrasted with symptoms of breathing or lung 
difficulties, is not subject to lay diagnosis.  The veteran 
can report having shortness of breath or difficulty 
breathing.  However, these are subjective symptoms and not 
readily identifiable the way that varicose veins may be 
observed, objectively.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  There are many different respiratory disorders.  The 
veteran does not have the medical expertise to discern the 
nature of any current respiratory diagnosis nor does he have 
the medical expertise to provide an opinion regarding the 
etiology.  In sum, the issue does not involve a simple 
diagnosis.  The veteran is competent to report that he has 
been told of a diagnosis of a respiratory disorder, but, as 
noted, he is not competent to provide a medical opinion 
regarding the etiology.  While the veteran purports that his 
symptoms at separation support the current diagnosis by a 
medical professional, his statements alone are not competent 
to provide the medical nexus and a medical professional has 
not made this connection.  Thus, the veteran's lay assertions 
are not competent or sufficient.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

The weight of the medical evidence demonstrates that the 
veteran's respiratory disorder began many years after service 
and was not caused by any incident of service, including 
alleged exposure to asbestos.  The Board concludes that a 
respiratory disorder was not incurred in or aggravated by 
service.  As the preponderance of the evidence is against the 
claim for service connection, the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Service connection for a respiratory disorder, to include as 
secondary to exposure to asbestos, is denied.

REMAND

In a statement received in June 2007, the veteran disagreed 
with the denial of his claim for service connection for an 
acquired psychiatric disorder in the July 2006 rating 
decision.  It does not appear from a review of the claims 
file that the veteran has been issued a statement of the case 
on this issue.  Where a notice of disagreement has been filed 
with regard to an issue, and a statement of the case has not 
been issued, the appropriate Board action is to remand the 
issue for issuance of a statement of the case.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Send the veteran and his representative 
a statement of the case on the issue of 
entitlement to service connection for 
an acquired psychiatric disorder.  
Inform him of his appeal rights.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2008).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


